Case 1:20-cv-02610-PKC Document 43 Filed 01/06/21 Page 1 of 2
Case 1:20-cv-02610-PKC Document 42 Filed 01/05/21 Page 1 of 2

 

THE CITY OF NEW YORK

JAMES E, JOHNSON LAW DEPARTMENT PETER W. BROCKER
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 Phone: (212) 356-2332
Fax: (212) 356-3509
phrockher@law.nyc. gov
January 5, 2021
BY ECF -
Hon. P, Kevin Castel, U.S.D_I.
United States District Court |
Southern District of New York a a 7
500 Pearl Street 2 (e° 7

  

New York, NY 10007 a . oh?

Re: Kevin Monahan, et al. v. City of New York,

20 Civ. 2610 (PKC) ie 4 :
i t _ b o 2)
Your Honor: Lb }

I am the attorney assigned to the defense of the above-referenced*matter, and J write to
seek a brief extension of time to comply with the Court’s Order that the City of New York
(“Defendant”) produce affidavits in response to the topics identified in Plaintiffs’ Rule 30(b)(6)
deposition notice. (See, Dkt. No. 38).(Specifically, Defendant requests that the Court extend the
time for this production from January 6th to January 8th for affidavits regarding the arrests of
plaintiffs Kevin Monahan, Antonio Serna, and Robert LaMorte, and an extension for one
additional week to January 15th for affidavits related to the arrests of plaintiffs Pablo Varona
Borges and Emer McKenna,| This is Defendant’s first request for an extension, and Plaintiffs
consent to this request. '

By way of brief background, this matter was brought by five individuals alleging that
they were falsely arrested while protesting on the first anniversary of the Occupy Wall Street
movement on September 17, 2012. Plaintiffs’ sole claim, however, is against the City of New
York for failing to adequately train officers of the New York City Police Department (“NYPD”)
on the proper application of New York State laws prohibiting disorderly conduct and obstruction
of governmental administration.

Defense counsel in this matter have worked diligently to comply with the Court’s Order
to produce affidavits from persons with knowledge of the facts underlying Plaintiffs’ arrests, and

 

' Defendant notes for the Court that there is a conference currently scheduled for January 14, 2021 at 11:30 a.m.,
which may be affected by this extension,

 
Case 1:20-cv-02610-PKC Document 43 Filed 01/06/21 Page 2 of 2
Case 1:20-cv-02610-PKC Document 42 Filed 01/05/21 Page 2 of 2

are in the process of compiling affidavits from the individuals who averred to observing
Plaintiffs’ illegal conduct in paperwork supporting the arrests. Despite these efforts, because the
events at issue were eight years ago, two of the officers are now retired and were not easily
reached, The two retired officers are anticipated affiants regarding the arrests of plaintiffs
McKenna and Varona Borges. Counsel has left voicemails on their phones, liaised with NYPD’s
Legal Bureau to make contact, and sent letters to their pension addresses, but have not yet heard
back from these two officers. Further, because of the impact of the holidays, the undersigned had
additional difficulty reaching the officers who are still employed by the NYPD. As of the filing
of this letter, defense counsel have successfully met with those three affiants, however, and are in
the process of finalizing those affidavits. Additional time is needed to finalize these three
affidavits, which are anticipated to be completed by Friday January 8th.

As a result, Defendant seeks a, brief extension of time, from January 6th to January 8th to
file the Ordered affidavits regarding the arrests of plaintiffs Monahan, Serna, and LaMorte, and
an extension of one additional week to January 15th to file the Ordered affidavits related to the
arrests of plaintiffs Varona Borges and McKenna.

Thank you for your consideration of this matter.
Sincerely,

Kiex We Beolr SLE
Peter W. Brocker, Esq.
Assistant Corporation Counsel

cc: Ali counsel of record (via ECF)

 
